Exhibit 10.4

 



AMENDED ENGAGEMENT LETTER AGREEMENT

 

This Engagement Letter Agreement (the “Agreement”) is made as of May 1, 2017, by
and among Town Sports International, Inc., a corporation with its corporate
headquarters located at 5 Penn Plaza, New York, New York 10001 (“TSI” or the
“Company”), and Stuart M Steinberg P.C., a professional corporation, with its
offices located at 2 Rodeo Drive, Edgewood, New York 11717 (the “Firm”).

 

 

WHEREAS, TSI and the Firm entered into that certain Engagement Letter Agreement
dated February 4, 2016 which Engagement Letter Agreement was revised on August
1, 2016 (“Initial Engagement Letter”); and

WHEREAS, the Parties desire to amend terms of the Initial Engagement Letter to
retain the Firm, subject to the terms and conditions of this Amended Engagement
Letter Agreement to provide certain legal services to the Company, and the
Firm’s desire to provide such legal services to the Company;

WHEREAS, TSI simultaneously entering into an Offer Letter with Stuart M.
Steinberg, to serve as TSI’s General Counsel in his individual capacity.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants contained herein, the parties agree as follows:

1.                  Term. The Firm’s retention by TSI commenced February 4,
2016. This Amendment will be effective May 1, 2017 and continue month to month,
unless earlier terminated as provided in Section 4 (the “Term”); provided that
the Term shall renew automatically for successive monthly periods unless either
party gives the other party written notice of its intention not to renew
Agreement no later than 30 days prior to the expiration of the then current
Term.

2.       Duties. The Firm will provide general legal services requested by the
Company, including, for example, legal research, factual investigation, the
review and preparation of real estate documents, the review and negotiation of
contracts, the review and handling of employment matters, litigation management
and such other legal services requested by TSI to support the Company’s General
Counsel Office.

 

3.       Monthly Retainer; Billings; Office Space; Expenses.

(a)       Monthly Retainer.

(i)       Monthly Retainer Hours. In consideration of the Firm providing legal
services to TSI, the Company shall pay the Firm a Monthly Retainer of $21,250 in
advance. The Monthly Retainer amount does not include legal services for special
matters, which are described below.

(ii)       Fees for Special Matters. The Monthly Retainer does not include fees
for litigation in which the Firm directly represents TSI, transactional work or
Special Matters outside of the ordinary course of business of TSI. Fees to be
paid for exceptional matters shall be agreed to in advance by the Firm and the
Company. TSI shall be under no obligation to engage the Firm, and the Firm shall
be under no obligation to accept any engagement with respect to, any Special
Matter.

 

 



 

(iii)       Expenses. In the course of rendering services to the Company, it may
be necessary for the Firm to incur expenses for items such as filing and
recording fees, deposition transcripts, computerized legal research, third party
contractors, notary service, overnight or special delivery service, postage,
travel, lodging and meals. Expense items incurred on the Company’s behalf will
be itemized separately and billed monthly.

 

(iv)       Payment of Monthly Retainer and Expenses. The Company shall remit
payment to the Firm for the Monthly Retainer in advance and for, any Special
Matter hours and any expense reimbursement, within fifteen (15) days of the
approval by the Company of a Monthly Billing Statement.

 

4.       Services to be Provided as Independent Contractor. The Firm, in the
performance of this Agreement, shall be acting as an independent contractor, and
shall have exclusive control of the manner and means of performing the legal
services to be performed under this Agreement and the employees providing such
services. The Firm acknowledges and agrees that TSI will be under no obligation
to act as an employer or co-employer with respect to the Firm or any employee of
the Firm. The Firm will be solely responsible for the salaries, bonuses and
benefits of all Firm personnel who provide services to TSI. Except as set forth
in Steinberg’s Offer letter, Employees of the Firm will not be eligible to
participate in any employee benefit, bonus, incentive, severance or compensation
plans or programs of the Company. The Firm agrees to defend and indemnify
Company for: (1) any violations of law by the Firm; (2) any breaches of the
Agreement by the Firm; and (3) losses incurred by the Company due to the
negligence of the Firm in fulfilling its responsibilities.

 

5.       Termination of Agreement. Notwithstanding anything else herein to the
contrary, the Agreement may be terminated at any time by either party upon
providing thirty (30) days written notice to the other party. If this Agreement
is terminated for any reason, the Firm shall have no right to receive any
further compensation, whether under this Agreement or otherwise, on and after
the effective date of such termination other than: (i) any then earned, but
unpaid Monthly Retainer or Special Matters fees, if any, and (ii) reimbursement,
in accordance with the terms of this Agreement, for expenses properly incurred
prior to the effective date of termination.

 

6.       Conflicts of Interest. Based on this retention, it is essential that
the Firm does not represent any clients or participate in any activities that
conflict with its representation of the Company. Accordingly, neither the Firm
nor any employee of the Firm may represent, maintain any ownership or other
financial or equity interest, directly or indirectly, in any business that is a
competitor of the Company. If the Company determines, in its sole judgment, that
a conflict of interest exists, or could exist, the Firm agrees it will not
represent or provide services to the other client.

 

 



 

7.       Confidential Information and Privileged Information; Trade Secrets;
Preservation of Company Property; Proprietary Information; Developments.

 

(i)       Confidential Information. The Firm acknowledges and agrees that all
information concerning the Company's operations to which it has access as a
result of this Agreement is confidential to and constitutes privileged and trade
secrets of the Company, and the Firm will not directly or indirectly disclose
such information to any third person or entity except for such disclosures as
the Firm may be authorized to make as part of the performance of its legal
services for the Company. Information concerning the Company's operations as
used herein includes, but shall not be limited to, any information not publicly
disclosed by the Company in the usual course of business and specifically
includes identities of the Company's customers, suppliers and subcontractors,
information concerning historical or forecast costs or sales. Information
includes materials written or recorded by any means and also includes
non-recorded facts.

 

(ii)        Preservation of Company Property. All files, records, documents,
drawings, supplies, equipment and similar items relating to the business of the
Company, whether prepared by the Firm or otherwise coming into the Firm’s
possession as a result of this Agreement shall be deemed Company property and
returned to TSI upon the termination of this Agreement.

 

(iii)       Proprietary Information. The Firm agrees that all information and
know-how, whether or not in writing, of a private, secret or confidential nature
concerning TSI’s business or financial affairs or business methods received by
them from TSI or of which they became aware during the term of this Agreement
shall be deemed “Proprietary Information”, and shall be the exclusive property
of TSI. Except as may be required by law, a court of competent jurisdiction, the
Firm shall not disclose any Proprietary Information to others outside TSI
(except as part of the performance of its proper duties on behalf of TSI), or
use the Proprietary Information for any unauthorized purposes, either during or
after this Agreement terminates. The Firm agrees that all Proprietary
Information, whether created by the Firm pursuant to this Agreement or
otherwise, which shall come into their custody, shall be and is the exclusive
property of TSI to be used by the Firm only in the performance of their duties
for TSI. The Firm agrees to deliver promptly to TSI on termination of this
Agreement, all Proprietary Information which the Firm may then possess or have
under their control.

 

(iv)       Firm Materials. Notwithstanding anything to the contrary contained
herein, the Firm shall be entitled to retain: (i) papers and other materials of
a personal nature, including photographs, personal correspondence, personal
diaries and rolodexes and personal files and phone books; (ii) information
showing their compensation or relating to reimbursement of expenses; (iii)
information that they reasonably believes may be needed for tax purposes; or
(iv) copies of plans, programs and agreements relating to this Agreement, or
termination thereof, with TSI.

 

(v)       Survival. The obligations of this Paragraph 7 shall survive the
termination of this Agreement.

 

 

 

 

8.       Rights and Remedies upon Breach. The Firm acknowledges and agrees that
a breach of any provision of Paragraph 7 would result in irreparable injury and
damage to the Company for which money damages do not provide an adequate remedy.
Therefore, if the Firm breaches or threatens to commit a breach of any Covenant
contained therein, notwithstanding the provisions of Paragraph 9(vi) below, at
the Company’s option, the Company may ask a court of competent jurisdiction to
grant an injunction, including pending the outcome of arbitration, and also to
decide so much of the merits of any dispute as is necessary for that court to
grant an injunction. In case a court of competent jurisdiction found such
injunctive relief was appropriate, the Firm agrees that the Company need not
post a bond.

 

9.       Miscellaneous Provisions.

 

(i)       Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.

 

(ii)       Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by reputable overnight courier, or mailed (certified or registered mail,
return receipt requested): 

 

If to Town Sports International to: 399 Executive Boulevard   Elmsford, New York
10523   Attention: Chief Financial Officer   Chief Executive Officer       If to
the Firm to: Stuart M. Steinberg P.C.   2 Rodeo Drive   Edgewood, New York 11717
  Attention: Stuart M. Steinberg, Esq.







 

All such notices, requests, demands, waivers and communications shall be deemed
to have been given and received on the date on which so hand-delivered or
delivered by overnight courier (unless not received during a business day in
which event receipt shall be deemed to occur on the next occurring business day)
or, if mailed, on the business day actually delivered, except for a notice of
change of address which shall be effective only upon receipt; provided, however,
that if any notice is refused, then the date such notice shall be deemed to have
been given and received shall be on the date of refusal thereof.

(iii)       Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements, written or oral, with respect thereto.

 

 



(iv)       Waivers and Amendments. This Agreement may be amended, superseded or
canceled, and the terms hereof may be waived, only by a written instrument
signed by the parties. No delay by either party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any waiver
on the part of either party of any such right, power or privilege nor any single
or partial exercise as any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

(v)       Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York, including the New York Rules
of Professional Conduct.

 

(vi)       Arbitration of Disputes. It is agreed that any and all disputes,
claims or controversies arising out of or relating to this Agreement, including
any dispute regarding performance of legal services hereunder, legal fees, the
Monthly Retainer and the quality or appropriateness of the Firm’s legal
services, shall be resolved exclusively by arbitration in New York County, New
York, under the Commercial Arbitration Rules of the American Arbitration
Association. In rendering the award, the arbitrator shall determine the rights
and obligations of the parties according to the substantive and procedural laws
of the State of New York.

 

(vii)       Assignment. This Agreement may not be assigned by the Firm. Any
purported assignment by the Firm in violation hereof shall be null and void. In
the event of any sale, transfer or other disposition of all or substantially all
of the Company’s assets or business, whether by merger, consolidation or
otherwise, TSI may assign this Agreement and their rights hereunder to the party
acquiring such assets or business.

 

(viii)       Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

(ix)       Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original but both such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

(x)       Approval. The Effectiveness of this Amended Engagement Letter is
subject to the approval by the Audit Committee of the Board of Directors of the
Company.

 

 

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

TOWN SPORTS INTERNATIONAL, INC.         By:

/s/ Carolyn Spatafora

  Carolyn Spatafora - Chief Financial Officer                     Stuart M.
Steinberg P.C.         By:

/s/ Stuart M. Steinberg

  Stuart M. Steinberg   President

 

 



